        Case 7:19-cv-00132 Document 6 Filed on 05/15/19 in TXSD Page 1 of 2



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

WARD A. PHELAN,

                   Plaintiff,

        v.                                                      Case No. 7:19-cv-00132

ZWICKER & ASSOCIATES, P.C.,

                  Defendant.


                PLAINTIFF’S CERTIFICATE OF INTERESTED PARTIES

        WARD A. PHELAN (“Plaintiff”), files this Certificate of Interested Persons.

        The following entities and/or persons are financially interested in the outcome of this

case:

   1. Ward A. Phelan, Plaintiff

   2. Sulaiman Law Group, Ltd., Attorneys for Plaintiff

   3. Zwicker & Associates, P.C., Defendant



Dated: May 15, 2019                                   Respectfully Submitted,

                                                      /s/ Majdi Y. Hijazin

                                                      Majdi Y. Hijazin, Of Counsel
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      mhijazin@hijazinlaw.com




                                                 1
      Case 7:19-cv-00132 Document 6 Filed on 05/15/19 in TXSD Page 2 of 2



                                CERTIFICATE OF SERVICE


        I, Majdi Y. Hijazin, certify on May 14, 2019, a copy of the above and forgoing was filed
electronically with the Clerk of the Court using the CM/ECF systems. Notice of this filing has
been forwarded to all parties via, US Mail, postage prepaid:

                                  Zwicker & Associates, P.C.
                                     c/o Registered Agent
                                   CT Corporation System
                                203 S. LaSalle Street, Suite 814
                                    Chicago, Illinois 60604


                                                           /s/ Majdi Y. Hijazin




                                                2
